         Case 7:21-cv-01877-NSR Document 37
                                         36 Filed 08/23/21
                                                  08/20/21 Page 1 of 1




August 20, 2021

via ECF
Hon. Nelson S. Román
United States District Judge
Southern District of New York
The Charles L. Brieant Jr. U.S. Courthouse
300 Quarropas Street
White Plains, N.Y. 10601

       Re: Clarke v. Westchester County, et al., 21-cv-1877 (NSR)

Dear Judge Román:

We represent plaintiff Henderson Clarke in the above-captioned matter. I write to request an
adjournment of two weeks to the motion schedule on the defendants’ pending partial motion to
dismiss; this is plaintiff’s first request for an adjournment. Should the Court grant this request,
plaintiff’s opposition would be due September 14, 2021, and defendants’ reply would be due
September 28, 2021. Defendants consent to this request. Thank you in advance for your
consideration.

Very truly yours,


                                          Plaintiff's first request for a two-week extension of its time to
Karen A. Newirth                          serve opposition papers, to which Defendants consent, is
                                          GRANTED. Opposition papers shall be served September 14,
cc:    Loren Zeitler, Esq. (via e-mail)   2021, and reply papers shall be served September 28, 2021. All
       Steven Bushnell, Esq. (via e-mail)
                                          motion papers shall be filed on the reply date, September 28,
                                          2021.

                                             Dated: August 23, 2021
                                                    White Plains, NY
